DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Claim of priority to provisional patent application 62/909423 is acknowledged.

Status of the Claims
The status of the claims as of the response filed 2/11/2022 is as follows: Original claims 1-11 (Group I) are non-elected and thus withdrawn from prosecution. Original claims 12-18 (Group II) are elected without traverse. Claims 19-35 are cancelled. Claims 12-18 are currently pending in the application and have been considered below. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/16/2021 is in accordance with the provisions of 37 CFR 1.97 and is considered by the Examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
In the instant case, claims 12-18 are directed to a method (i.e. a process) and thus each fall within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A – Prong 1
Independent claim 12 recites steps that, under their broadest reasonable interpretations, cover certain methods of organizing human activity, e.g. managing personal behavior or interactions. Specifically, the claim recites based at least in part on the computer model of the patient's physiologically defective anatomical structure, generating or selecting at least one anatomical structure and/or anatomical characteristic that approximates the patient's anatomical structure and/or anatomical characteristic prior to the patient's anatomical structure becoming defective. This step describes a certain method of organizing human activity such as a clinician managing their personal behavior by selecting an appropriate patient model for pre-surgical planning. Examiner notes that interaction with a computer (or in this case a computer model) does not preclude a claim from reciting a certain method of organizing human activity, as noted in MPEP 2106.04(a)(2)(II). 
Dependent claims 13-18 inherit the limitations that recite an abstract idea from their dependence on claim 12, and thus these claims also recite an abstract idea under the Step 2A – Prong 1 analysis. In addition, claims 13-15 and 18 recite further limitations that, under their broadest reasonable interpretations, amount to additional steps/functions in the method of organizing human activity. Specifically, claim 13 recites generating at least one candidate element for a pre-operative surgical plan based at least in part on the generated or selected healthy anatomical structure and/or anatomical characteristic, which a human actor could achieve by thinking about possible surgical implants or other candidate interventions that could help the patient’s anatomy return to the selected healthy reference level. Claim 14 recites that the generated candidate element of the pre-operative surgical plan comprises a selection of an implant to be affixed to the patient’s compromised anatomical structure during the surgical procedure, which a human actor could achieve by using their medical training to select a particular brand, type, etc. of implant to assist the patient. Claims 15 and 18 recite identifying a defect type exhibited by the patient’s physiologically defective anatomical structure, which a human actor could 
However, recitation of an abstract idea is not the end of the analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A – Prong 2
The judicial exception is not integrated into a practical application. In particular, independent claim 12 does not include additional elements that integrate the abstract idea into a practical application. The additional elements of claim 12 include use of a computerized pre-operative surgical planning system to perform the method steps, as well as the functional additional elements of generating or receiving a computer model of the patient’s physiologically defective anatomical structure and displaying a visual representation of the at least one anatomical structure and/or anatomical characteristic that approximates the patient’s anatomical structure and/or anatomical characteristic prior to the patient’s anatomical structure becoming defective. 
These additional elements, when considered in the context of the claim as a whole, do not reflect an improvement in the functioning of a computer or other technological field, do not effect a particular treatment or prophylaxis for a disease or medical condition, do not implement the abstract idea with a particular machine that is integral to the claim (note: the recitation of code or instructions stored on and executed by a computer system does not amount to a particular machine when recited with generic components; see MPEP 2106.05(b)(I)), do not effect a transformation of a particular article to a different state or thing, nor do they apply the judicial exception in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (e.g. an electronic surgical planning environment). 
Further, the use of a computerized system to perform the method steps amounts to the words “apply it” with a computer because computer elements recited at a high level of generality (e.g. a computerized pre-operative surgical planning system) are merely being invoked as tools with which to implement otherwise-abstract steps such as selecting a reference model or generating a healthy anatomical characteristic. The functional additional elements of receiving a computer model and 
The judicial exception recited in dependent claims 13-18 is also not integrated into a practical application under a similar analysis as above. The method steps of claims 13-18 are performed with the same generically-recited computerized pre-operative surgical planning system as claim 12, and this element thus similarly amounts to the words “apply it” with a computer in these claims. Claim 13 also recites a similar displaying limitation as claim 12, which amounts to insignificant extra-solution activity in the form of nominal data outputting as explained above for claim 12. Claim 16 recites that the computer model of the patient’s physiologically defective anatomical structure is based at least in part on information acquired with one or more imaging modalities, but this merely nominally limits the data receipt limitation of claim 12 and similarly amounts to insignificant extra-solution activity in the form of necessary data gathering. Claim 17 recites that generating or selecting the reference structure or anatomical characteristic is performed using a machine learning classifier; the machine learning classifier is recited at a high level of generality and is merely invoked as a generic tool with which to automate the model selection or characteristic generation step such that it amounts to the words “apply it” with a computer. That is, the machine learning classifier is not described in any particular detail with regard to its type, inputs, outputs, transformations, parameters, etc. and as such amounts to a generic computing element for automating an otherwise-abstract step.  
Accordingly, the additional elements of claims 12-18 do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 12-18 are directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a 
[0067]: “Pre-operative Surgical Planning System: A computer system storing information related to an anatomical structure that may be the subject of a surgical procedure together with a  user interface that allows a surgeon to visualize at least some aspects of the anatomical structures, surgical tools, implants to be affixed, and the like…. A pre-operative surgical planning system can semi-automate the development of a pre-operative surgical plan.”
[0068]: “Processor: A processor is an electronic circuit configured to retrieve instructions from a memory and execute one or more arithmetic, logic, data storage, and/or data output operations defined by each instruction…. A processor may be any conventional general-purpose single-or multi-chip processor found in consumer devices such as personal computers, laptop computers, smartphones, and the like. In addition, a processor may be any conventional special purpose processor such as a digital signal processor, a graphics processor, or a microcontroller.” 
[0074]: “A wide variety of machine learning and training techniques and strategies may be used.” 
From these disclosures, one of ordinary skill in the art would understand that any generic processor-based device with an interface element may be utilized with any type of known machine learning techniques to implement the invention. Further, the combination of these additional hardware elements is not expanded upon in the specification as a unique arrangement and as such relies on the knowledge of one of ordinary skill in the art to understand the combination of components within a computer system as a well-known and generic combination for automating an abstract idea that could otherwise be performed as a certain method of organizing human activity and thus do not provide an inventive concept. Additionally, the combination of a display and a computer executing software or other algorithms for pre-operative surgical planning operations is a well-understood, routine, and generic combination, as evidenced by at least abstract & Fig. 7 of Jaramaz et al. (US 20140278322 A1); [0008] & [0027] of Iannotti et al. (US 20080269906 A1); and [0141] of Kontaxis et al. (US 20200030034 A1). 
Regarding the functional additional elements, as noted above, the steps of receiving and displaying computer models at a computerized system amount to insignificant extra-solution activity. These activities are also nothing more than those recognized as well-understood, routine, and conventional computer functions performed using generic computer components; for example, receiving or transmitting data over a network (i.e. receiving computer models, transmitting selected models or characteristics to a display) is recognized as a well-understood, routine, and conventional function previously known to the industry, as outlined in MPEP 2106.05(d)(II). Additionally, the receipt or generation of patient computer models from imaging modalities is well-understood, routine, and conventional as evidenced by at least [0057] of Jaramaz; [0008] & [0027] of Iannotti; and Fig. 27 of Plessers et al. (US 20220054197 A1), while the display of anatomical models is also well-understood, routine, and conventional, as evidenced by at least [0030] of Jaramaz; [0008] & [0027] of Iannotti; and Fig. 14 & [0165] of Plessers. 
Thus, when considered as a whole and in combination, claims 12-18 are not patent eligible. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iannotti et al. (US 20080269906 A1).
Claim 12
Iannotti teaches a method of pre-operative planning for a surgical procedure to be performed on a physiologically defective anatomical structure of a patient (Iannotti abstract), the method comprising: 
generating or receiving, with a computerized pre-operative surgical planning system, a computer model of the patient's physiologically defective anatomical structure (Iannotti [0027]-[0028], noting a 3D model of a subject bone is created that represents a patient’s pathologic anatomy (i.e. physiologically defective anatomical structure); see also [0024], noting the procedures of the invention are accomplished in a virtual manner with a computer, i.e. with a computerized pre-operative surgical planning system); 
based at least in part on the computer model of the patient's physiologically defective anatomical structure, generating or selecting with the computerized pre-operative surgical planning system at least one anatomical structure and/or anatomical characteristic that approximates the patient's anatomical structure and/or anatomical characteristic prior to the patient's anatomical structure becoming defective (Iannotti [0028]-[0029], [0032], noting selection of a reference anatomic model representing a “normal” anatomical structure (i.e. approximating the patient’s anatomical structure prior to the patient’s anatomical structure becoming defective); such selection can be based at least in part on the patient model, e.g. choosing an appropriate negative space glenoid vault implant model based on a size of the patient’s scapula as in [0032]); 
displaying a visual representation of the at least one anatomical structure and/or anatomical characteristic that approximates the patient's anatomical structure and/or anatomical characteristic prior to the patient's anatomical structure becoming defective (Iannotti [0027], noting any of the models created by the system (e.g. a chosen reference model representing a normal anatomical structure as in [0032]) can be displayed for the surgeon to review and manipulate through use of a computer or other graphical workstation interface).  
Claim 13
Iannotti teaches the method of claim 12, and further teaches: generating, with the computerized pre-operative surgical planning system, at least one candidate element for a pre-operative surgical plan based at least in part on the generated or selected anatomical structure and/or anatomical characteristic that approximates the patient's anatomical structure and/or anatomical characteristic prior to the patient's anatomical structure becoming defective; and displaying a visual representation of the generated candidate element of the pre-operative surgical procedure plan (Iannotti Fig. 7, [0041]-[0043], noting a 
Claim 14
Iannotti teaches the method of claim 13, and further teaches wherein the generated candidate element of the pre-operative surgical plan comprises a selection of an implant to be affixed to the patient's compromised anatomical structure during the surgical procedure (Iannotti [0045]-[0046], noting the prosthetic model represents a prosthetic bone component that mates with the subject’s bone via surgical intervention, i.e. an implant to be affixed to the patient’s compromised anatomical structure).  
Claim 15
Iannotti teaches the method of claim 14, and further teaches identifying a defect type exhibited by the patient's physiologically defective anatomical structure (Iannotti [0035], noting structural defects (i.e. a type of defect) of the patient’s anatomy are identified as compared to the reference model).  
Claim 16
Iannotti teaches the method of claim 12, and further teaches wherein the computer model of the patient's physiologically defective anatomical structure is based at least in part on information acquired with one or more imaging modalities (Iannotti [0027], noting the patient model can be based on CT data, radiography, MRI data, or any other suitable imaging means).  
Claim 18
Iannotti teaches the method of claim 12, and further teaches identifying a defect type exhibited by the patient's physiologically defective anatomical structure (Iannotti [0035], noting structural defects (i.e. a type of defect) of the patient’s anatomy are identified as compared to the reference model).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Iannotti as applied to claim 12 above, and further in view of Shanbhag et al (US 20200364864 A1).
Claim 17
Iannotti teaches the method of claim 12, showing selection of a reference model representing a normal anatomical structure as in [0032]. However, Iannotti does not teach selection of the reference model being performed using a machine learning classifier, and thus fails to explicitly disclose wherein the generating or selecting at least one anatomical structure and/or anatomical characteristic that approximates the patient's anatomical structure and/or anatomical characteristic prior to the patient's anatomical structure becoming compromised is performed using a machine learning classifier.  
However, Shanbhag teaches that machine learning classification techniques can be applied to anomalous patient imaging data for the purpose of selecting similar or matching non-anomalous images from a reference library (Shanghag [0032]-[0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the reference model selection operation of Iannotti to be performed via machine learning techniques as in Shanghag in order to allow for a more intelligent selection of reference model by considering a variety of classified features to ensure matching of a patient model to highly similar reference model so that subsequent comparison and analysis may be improved (as suggested by Shanghag [0046]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Notzli et al. (US 20160331463 A1) describes generating a 3D reference computer model of an anatomical structure for pre-operative comparison with a set of medical images. Rueckert et al. (US 20120281900 A1) describes methods for training algorithms to process and label anatomical images. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/K.A.H./             Examiner, Art Unit 3626                                                                                                                                                                                           
/CHRISTOPHER L GILLIGAN/             Primary Examiner, Art Unit 3626